Citation Nr: 0911092	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  03-19 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for claimed hypertension, 
to include as due to service-connected post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran had active service from January 1966 to December 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating decision of the RO.  

The Veteran and his wife testified at a videoconference 
hearing with the undersigned Veterans Law Judge in September 
2006.  A transcript of these proceedings has been associated 
with the Veteran's claims file.  

In November 2006, the Board denied the Veteran's claim.  The 
Veteran appealed the Board's decision to the Court, which in 
a November 2008 Order, granted the parties' Joint Motion, 
vacating the Board's decision and remanding the case for 
compliance with the terms of the joint motion.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


REMAND

In a November 2008 Order, the Court granted a Joint Motion in 
which the parties agreed that the Veteran's case should be 
remanded.  

In the Joint Motion, the parties agreed that a medical 
examination was necessary in this case.  Here, the parties 
note that the record on appeal demonstrates that the Veteran 
was diagnosed with hypertension fourteen months after 
service.  

The parties also note that Veteran's claims file contains 
private medical records that show that, within a year of 
separation, the Veteran complained of headaches, chills, and 
muscular aches, and that he had slightly elevated blood 
pressure readings since 1968.  In addition, the parties note 
that private medical records dated in 1972 contain a notation 
that the Veteran had problems with blood pressure 
intermittently since service in 1965.  

Because the Veteran's medical records indicate that symptoms 
and complaints of hypertension might have existed during 
service, the parties agreed that the Veteran should be 
afforded a VA examination to determine whether his 
hypertension had its onset in service.  

The parties further agreed that the examiner should review 
the Veteran's entire claims file and provide an opinion 
regarding whether or not the Veteran's hypertension is 
related, through continuity of symptoms, to his military 
service. 

Based on the foregoing, and consistent with the Court's 
November Order, the Board finds that this matter should be 
remanded in order that VA may comply with the Court's remand 
instructions.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The Veteran should be afforded an 
appropriate VA examination to determine 
whether the Veteran has hypertension that 
had its onset in service or within one 
year of service.  The examiner should 
also review the Veteran's entire claims 
file and provide an opinion regarding 
whether or not the Veteran's hypertension 
is related, through continuity of 
symptoms, to his military service.  All 
necessary special studies or tests should 
be accomplished.  

It is imperative that the examiner who is 
designated to examine the Veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of 
hypertension found to be present.  If the 
examiner diagnoses the Veteran as having 
this condition, the examiner should offer 
an opinion as to whether the Veteran's 
hypertension had its onset in service or 
within one year of service.  The examiner 
should also review the Veteran's entire 
claims file and provide an opinion 
regarding whether or not the Veteran's 
hypertension is related, through 
continuity of symptoms, to his military 
service.   

In this regard, the examiner should 
comment on (i) medical records in the 
Veteran's claims file that indicate that 
the Veteran was diagnosed with 
hypertension fourteen months after 
service, and that within a year of 
separation, that the Veteran complained 
of headaches, chills, and muscular aches, 
and that he had slightly elevated blood 
pressure readings since 1968, and (ii) 
private medical records dated in 1972 
that contain a notation that the Veteran 
had problems with blood pressure 
intermittently since service in 1965.

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.  

2.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the RO 
must again review the Veteran's claim.  
If any determination remains adverse to 
the Veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and should be 
afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  



